                Case 1:19-cv-04917-VSB Document 42 Filed 12/30/19 Page 1 of 2

                                                                              1325 Avenue of the Americas, 19th Floor
                                                                                      New York, NY 10019
                                                                               212-752-8000 212-752-8393 fax
                                                                                               —
                                                                                          New Jersey
                                                                                               —
                                                                                           Delaware
 Jed M. Weiss                                                                                  —
 Member                                                                                    Maryland
                                                                                               —
 Reply to New York Office                                                                     Texas
 Writer’s Direct Line: 646-563-8922                                                            —
 Writer’s Direct Fax: 646-563-7922                                                           Florida
 Writer’s E-Mail: jweiss@coleschotz.com




                                             December 30, 2019

Via ECF and Email
Judge Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

            Re:          The Management Group LLC v. HolidayNet LLC and GoDaddy, Inc.
                         Case No. 1:19-cv-04917

Dear Judge Broderick:

        We represent HolidayNet LLC (“HolidayNet”) in the above-captioned matter. Pursuant to
the Court’s December 30, 2019 email, we write to address the payments/types of payments that
are in dispute in advance of the 4:00 p.m. conference.

        As an initial matter, the parties are currently in the process of attempting to resolve this
lawsuit. At present is a proposal that provides that the domains will be transferred to Plaintiff, and
Plaintiff reserves his right to seek any money damages as a result of any alleged unjustified refusal
to provide Plaintiff with the domains from April, 2019, to the present to be litigated in the New
York State Supreme Court (HolidayNet agrees to accept service), as well as Plaintiff’s alleged
right to monies allegedly owed as a result of Plaintiff’s 5% membership interest in HolidayNet to
be adjudicated in arbitration. If the parties are able to resolve this case, we will promptly advise
the Court and/or request to put any resolution on the record at 4:00 p.m.

         With respect to the instant dispute, the payables that are subject to review involve payments
for the operation of HolidayNet’s events, specifically, room rental fees. Attached hereto is a
spreadsheet that was sent to Plaintiff’s counsel this morning that details all payments made from
12/23 to the present, as well the anticipated payables that are the subject of the instant dispute,
which without payment could threaten the viability of the events. As the Court will see, the totality
of the payables include, among other things: room rentals; security staffing; catering; insurance;
utilities; hospitality staffing; lighting; sound; etc. There is no money on the attached relating in
any way to disbursements to members, including Jo Ellen and Jon Gabel. The instant dispute
involves line items 4, 14, 16, 19, 21, 22, and 34 (the “Disputed Payables”).


                                            www.coleschotz.com
57008/0001-18878297v1
            Case 1:19-cv-04917-VSB Document 42 Filed 12/30/19 Page 2 of 2

Cole Schotz P.C.

Judge Vernon S. Broderick
December 30, 2019
Page 2

        The parties exchanged email correspondence this morning. Among other things, Plaintiff
requested backup documentation regarding the Disputed Payables before he can
approve/disapprove. That information was provided to Plaintiff this afternoon. At present,
Plaintiff’s counsel has not stated either way, thus HolidayNet requested the call with the Court.
Again, we will advise the Court as soon as practical should we reach a resolution.

         In addition, Plaintiff also objected wholesale to numerous of the payables on the grounds
that they were made after oral argument regarding Plaintiff’s motion. My client is currently in the
process of providing backup for each and every one of them, and it will be provided to Plaintiff’s
counsel as soon as possible. Following the oral argument, I believed that it was the Court’s
intention that all monies except for operating expenses would be restrained (and would not be
disbursed to members), which is precisely what HolidayNet has done, and documented for
Plaintiff’s counsel. I did not understand the Court’s intention to be that each and every one of the
payables detailed herein required Plaintiff’s approval before being made. Following the Parties’
letters to the Court last week regarding this very issue, and the Court’s agreement with Plaintiff
that each and every payable had to be approved by Plaintiff’s counsel, we provided the attached
and as stated are currently obtaining backup to satisfy any of Plaintiff’s counsel’s concerns. For
the Court’s information, of the approximately 20 anticipated payables (those in categories one and
two on the attached), Plaintiff consented to 13, and as stated requested additional information as
to others which was provided and approval remains outstanding. As stated at the time of this letter,
Plaintiff’s counsel has not yet indicated either way with respect to the others but hopefully they
can be resolved at 4:00 p.m., if not earlier.

       HolidayNet will have a client representative available to be added to the call to address any
questions that the Court or Plaintiff’s counsel has regarding the items detailed on the spreadsheet.


                                                      Respectfully submitted,

                                                      COLE SCHOTZ P.C.

                                                      /s/ Jed M. Weiss

                                                      Jed M. Weiss



CC: Counsel for Plaintiff (via ECF)




57008/0001-18878297v1
